Citation Nr: 0620480	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for porphyria cutanea 
tarda (PCT), claimed as due to herbicide exposure.

3.  Entitlement to service connection for Agent Orange 
exposure.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to August 
1970, with service in Vietnam from December 1969 to August 
1970.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, in January 2004, which denied the claims.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran is presumed to have been exposed to one or 
more herbicide agents through Vietnam service during the 
Vietnam Era.

3.  Hepatitis C was not shown during service, or for many 
years thereafter.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current hepatitis C 
disorder is causally related to his active service, including 
as due to herbicide exposure.

5.  PCT was not shown in service or for many years 
thereafter.

6.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current PCT disorder is 
causally related to his active service, including as due to 
herbicide exposure.

7.  Agent Orange exposure is not a disability for VA rating 
purposes.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated by military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Porphyria cutanea tarda was not incurred in or aggravated 
by military service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307(a)(6), 3.309(e) (2005).

3.  Service connection for Agent Orange exposure is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in April 2003 and August 2003 letters, which 
were issued prior to the decision on appeal, as well as a 
November 2004 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  The August 2003 
letter included a questionnaire for hepatitis C risk factors, 
which asked the veteran to specify his risk factors for 
hepatitis C, and to provide any information, statements or 
evidence about his risk factors.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, a 
VA hepatitis fact sheet, an informal conference report, and 
the veteran's contentions.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, service personnel records, Decision Review Officer 
(DRO) informal conference report, VA Fact Sheet, and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims for 
service connection, and what the evidence in the claims file 
shows, or fails to show, with respect to these claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R.
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent or more 
within one year after the last exposure to an herbicide 
agent.  38 C.F.R. § 3.307(a)(6).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003).  The United States Court of Appeals 
for the Federal Circuit has held, however, that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

When the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
A layperson is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
such opinions are entitled to no weight.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu, 2 Vet. App. at 495.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Hepatitis C

The veteran contends that his hepatitis C was contracted in 
Vietnam, to include as a result of Agent Orange exposure.

As noted above, the veteran served in Vietnam from December 
1969 through August 1970.  Therefore, the veteran is presumed 
to have been exposed to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii)

Private medical records include viral ribonucleic acid 
testing that indicates the presence of hepatitis C and the 
veteran has been diagnosed accordingly.  Liver biopsy showed 
minimally active hepatitis.  However, a presumption of 
service connection due to herbicide exposure attaches only to 
certain diseases listed in 3.309(e) and hepatitis C is not 
included on that list of diseases.  Therefore, as a matter of 
law, service connection for hepatitis C cannot be granted on 
a presumptive basis due to herbicide exposure.

Turning to the question of direct service connection, as 
discussed, the veteran currently has a diagnosis of hepatitis 
C.  However, the evidence of record does not demonstrate the 
presence of hepatitis or hepatitis risk factors in service, 
nor is there competent medical evidence of a link between the 
veteran's current condition and service.  

In this regard, service medical records are negative for 
diagnosis or treatment of any liver condition during military 
service.  The first evidence of hepatitis testing and 
diagnosis appears in private medical records from March 1999, 
over 30 years following the veteran's discharge from service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).

The Board also observes that the veteran has not been able to 
identify any risk factors present during service.  The VA 
fact sheet submitted by the veteran in April 2004 only 
reinforces the fact that hepatitis C is not caused by 
exposure to herbicide.  Still, in correspondence dated in 
September 2004 and January 2005, the veteran states that his 
doctors have told him that it is as likely as not that 
hepatitis was contracted during his Vietnam service.  
However, the Court has held that a veteran's lay statements 
relating what a medical professional told him, filtered as 
they are through a layman's sensibilities, are simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  Therefore, the veteran's 
assertions as to the nexus, standing alone, do not provide a 
basis on which to grant his claims.

With no competent evidence of hepatitis risk factors during 
service, no evidence of hepatitis during service or for many 
years thereafter, and no probative medical evidence of a link 
between the veteran's current hepatitis C and active service, 
service connection for hepatitis C is not warranted.


Porphyria Cutanea Tarda

The veteran contends that his current PCT condition was 
incurred as a result of herbicide exposure during service in 
Vietnam.

As addressed above, PCT is listed as a disease associated 
with exposure to herbicide under 38 C.F.R. § 3.309(e).  
However, 38 C.F.R. § 3.307(a)(6)(ii) requires that the 
veteran's PCT must have become manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  The evidence does not establish a diagnosis for 
PCT until 1999, many years following service.  As the 
evidence does not establish the disability was manifest to a 
degree of 10 percent within one year following the veteran's 
last exposure to herbicide, service connection on a 
presumptive basis due to herbicide exposure is not warranted.  
See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Furthermore, the record contains no competent medical 
evidence of the disorder in service, or a relationship 
between the veteran's current condition and military service.  

In this regard, service medical records are negative for 
treatment or findings of PCT.  The veteran's first diagnosis 
of PCT is found in private medical records from March 1999, 
over 30 years following discharge from service.  The absence 
of findings or diagnosis of PCT for so many years following 
discharge is probative evidence against the veteran's claim 
on a direct basis.  See Mense, 1 Vet. App. at 356.  
Furthermore, there is no competent medical evidence linking 
the current disorder to service.

As with his hepatitis C claim, the veteran avers that his 
doctors tell him it is likely his diseases were contracted 
during service in Vietnam.  However, the veteran's lay 
statements of what doctors told him are too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren, supra.  

The preponderance of the competent evidence is against a 
finding that his PCT is related to service on a direct basis, 
and the disorder cannot be service connected on a presumptive 
basis due to herbicide exposure.  Thus, the claim is denied.


Agent Orange Exposure

The RO apparently interpreted the veteran's claim as also 
being one for Agent Orange exposure.  The veteran contends 
that he did serve in Vietnam, and should be considered to 
have been exposed to an herbicide.  As discussed with respect 
to the veteran's other claims, his Vietnam service and 
exposure are facts not in dispute.

In regards to the instant claim Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well 
as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  

Agent Orange exposure is a circumstance, not a disability.  
Therefore, service connection for Agent Orange exposure is 
denied.

In reaching the conclusions above with respect to all claims, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz, supra.


ORDER

Entitlement to service connection for hepatitis C, claimed as 
due to herbicide exposure, is not warranted.

Entitlement to service connection for PCT, claimed as due to 
herbicide exposure, is not warranted.

Entitlement to service connection for Agent Orange exposure 
is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


